DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to Applicant’s arguments filed on 9/2/2021.
Claims 16-27 are pending. Claims 16, 20, 22 and 26 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.

Response to Arguments/Amendments
Regarding claim 1, Applicant files arguments with respect to amendment: see page 9, “it cannot be the case that the configuration information of Message 2 for the PDSCH and the configuration information of Message 1 for the PDCCH are transmitted together in a single message. Accordingly, Shen fails to teach…”
--In response, the arguments have been fully considered but they are not persuasive.  The amended limitation according to the argument seems to raise an issue under U.S.C. 112.  See details below.  Even if it was interpreted as a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the amended limitations recite “transmitting [] a first message comprising information on at least one bandwidth part, including first configuration information on a [PDCCH] and second configuration information on a [PDSCH]…” and “transmitting [] a second message comprising [DCI]…”  In the Applicant’s disclosure (i.e. US 2020/0344761), however, the relevant paragraphs [0010], [0027] and [0248] do not support transmitting a first nor a second message comprising configuration information (emphasis added). The disclosure, at its best, describes steps for managing a resource include configuring or indicating a configuration for at least one bandwidth part, a PDCCH, a PDSCH and at least one Resource Block (RB) within the at least one bandwidth part.  Therefore this is not equivalent to Applicant’s interpretation of “transmitted together in a single message.”  Other claims are also rejected based on a similar manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, 20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 10,893,518) in view of Chou et al (US 2018/0183551).
Regarding claim 16, Shen discloses a method performed by a base station (fig. 11) in a wireless communication system, the method comprising:
transmitting, to a user equipment (UE) (fig. 12, col 8, lines 30-35; transmitting resource configuration messages to UE), a first message comprising information on at least one bandwidth part (col 5, lines 5-45; e.g. resource information as/in bandwidth part (BWP)) including first configuration information on a Physical Downlink Control Channel (PDCCH) (col 5, lines 5-45; in the example, message 1 indicates configuration of PDCCH; also fig. 7, in the common message) and second configuration information on a Physical Downlink Shared Control Channel (PDSCH) (col 5, lines 5-45; DCI information indicates configuration of PDSCH;  also see fig. 7 & col 6, lines 5-30;  obviously common DCI is indicated by the common message, hence configuration information on a PDSCH is indicated by the common message; or see Background, configuring a unified set of subbands/BWPs); and
transmitting, to the UE, a second message comprising downlink control information (DCI) including resource allocation information for scheduling of the PDSCH (fig. 7 & col. 6, lines 15-30; e.g. message 2 is UE specific DCI transmitted for resource allocation information for scheduling of PDSCH),
The reference does not explicitly disclose:
wherein resource blocks (RBs) are identified based on the resource allocation information.
However, it is obvious in view of Chou:
In Chou fig. 3, par 73, DCI can be decoded to retrieve resource block allocation information.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Shen. One is motivated as such to allow resource allocation in the PDSCH (Chou, par 75).

Regarding claims 20, 22 and 26, the combination also discloses a base station, a UE and to perform related method similar to claim 1.  Therefore rejection is similar to the claim mappings above.  

Regarding claims 18 and 24, Shen discloses:
wherein a size of groups of the RBs is determined based on the information on the at least one bandwidth part (col. 5, lines 35-40; size can be indicated by the message).

Claims 17, 19, 21, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 10,893,518) in view of Chou et al (US 2018/0183551) in view of Yi (US 2020/0067676).
Regarding claim 17, the combination discloses subject matter in claim 16, without explicitly discloses:
wherein a resource allocation (RA) type of the RBs is identified based on a flag included in the transmitted DCI. 
In view of Yi, however, it is obvious to identify a configured type for the resource allocation information in DCI (par 126; a set of parameters included in DCI may be indicated to be supported by a UE or may be configured according to a configured type, hence it can indicate the resource allocation type in the DCI).
Yi, par 126).

Regarding claim 19, the combination discloses subject matter in claim 16, without explicitly discloses:
wherein the RBs are mapped from a carrier center.
In view of Yi, however, it is obvious to map the resource to a carrier center (par 122; center frequency).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Shen and Chou with the electronic system of Yi. One is motivated as such to define aspects of the resource allocation (Yi, par 122).

Regarding claims 21, 23, 25 and 27, rejection is similar to the claim mappings above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 2474